Exhibit 10.10

KEY MANAGEMENT SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is made as of <<Date>> by and between
OWENS CORNING, a Delaware corporation and its subsidiaries (the “Company”), and
«FirstName» «MI» «LastName», an officer of the Company (“Executive”).

WHEREAS the Company desires to provide Executive with certain severance pay and
benefits, and to expose Executive to confidential Company information, each in
exchange for Executive’s commitment to keep such information confidential and to
not engage in competitive activities with the Company for the duration of
Executive’s employment and for two years thereafter;

WHEREAS the Compensation Committee of the Board of Directors of the Company (the
“Committee”) has approved this Severance Agreement to provide Executive with
certain severance pay, benefits and privileges on the termination of Executive’s
employment as described below;

NOW THEREFORE, the parties hereto agree as follows:

 

1. Company Initiated Termination For Reasons Other than Cause and Unsatisfactory
Performance If the Company terminates Executive’s employment for any reason
other than Unsatisfactory Performance or Cause (as defined in paragraphs 10(g)
and 10(b), respectively), or Executive voluntarily terminates Executive’s
employment under circumstances involving a Constructive Termination, as defined
in paragraph 10(d), Executive will be entitled to the following compensation,
provided that Executive executes a Release and Non-Competition Agreement
satisfactory to the Company:

 

  a. Severance payment in an amount equal to Base Pay, as defined in paragraph
10(a); and

 

  b. Separation Incentive Payment, as defined in paragraph 10(e).

 

2. Company Initiated Termination For Unsatisfactory Performance. If the Company
terminates Executive’s employment for Unsatisfactory Performance, as defined in
paragraph 10(g), Executive will be entitled only to the following compensation,
provided that Executive executes a Release and Non-Competition Agreement
satisfactory to the Company:

 

  a. Severance payment equal to 50% of Base Pay, as defined in paragraph 10(a);
and

 

  b. Severance payment equal to 50% of a Separation Incentive Payment, as
defined in paragraph 10(e).

 

3. Company Initiated Termination For Cause. If the Company terminates
Executive’s employment for Cause, as defined in paragraph 10(b), Executive will
be entitled only to base salary earned and as yet unpaid through the effective
date of termination.

 

4. Timing of Payments. Except as otherwise delayed pursuant to this paragraph 4,
compensation payable under paragraphs 1 or 2 above after a Change of Control
shall be paid in a lump sum as soon as practicable after termination (no later
than the 15th day of the third month following the termination). Compensation
payable under paragraphs 1 or 2 above absent a Change of Control will be made
through the normal payroll cycle over [12/24] months. All payments will be made
minus applicable withholdings. To the extent that any payment hereunder would
subject Executive to taxes or penalties under Section 409A of the Internal
Revenue Code (“Section 409A”), such payment(s) shall be delayed until six
(6) months after Executive’s separation from service (“Delayed Payments”).
Executive shall receive a lump sum equivalent to the Delayed Payments on the six
month anniversary of Executive’s separation from service, with the remaining
compensation due under this Agreement being paid through the normal payroll
cycle over the following [12/18] months.



--------------------------------------------------------------------------------

5. Sale of Business. If Executive’s employment ends under circumstances
described in paragraph 1 above in connection with the sale by the Company of a
subsidiary, business unit, division or facility, payments will be made under
this Agreement only if Executive is not offered a position with materially
equivalent base salary with the Company or with the new owner of the business
(without regard to whether Executive accepts such a position). If Executive
receives and accepts a suitable offer from the new owner of the business (the
“Successor Employer”) and is subsequently terminated within one year of the
closing date of the sale under circumstances that would result in payment of
benefits under this Agreement, Executive will be treated as though he had been
terminated by the Company and receive the payments provided for in this
Agreement, less any amounts or benefits provided by the Successor Employer in
connection with Executive’s termination, no later than the March 15th of the
calendar year following the calendar year in which Executive’s termination of
employment from the Successor Employer occurs.

 

6. Termination For Other Reasons. If Executive voluntarily terminates employment
including by reason of retirement (other than as provided in paragraph 1 above
with regard to Constructive Termination), or if Executive’s employment
terminates due to death or Permanent Total Disability, Executive shall not be
entitled to any benefits under this Agreement.

 

7. Continuation of Insurance Benefits. In the event Executive’s employment
terminates under the circumstances described in paragraph 1 or 2 of this
Agreement, the Company will continue Executive’s participation and coverage for
a period of one year or six months, respectively (the “Severance Period”) from
Executive’s last day of employment with the Company under the Company’s medical
and dental plans, in which Executive is participating immediately prior to such
employment termination, subject to the Company’s right to modify the terms of
the plans or arrangements providing these benefits. If Executive is employed by
another entity during the Severance Period, the Company will immediately become
a secondary obligor.

 

8. Non-Duplication of Benefits. Any compensation or benefits payable under the
terms of this Agreement will be offset and not augmented by other compensation
or benefits of the same or similar type payable under local laws of the
Executive’s country, any existing plan or agreement of the Company or any other
arrangement between Executive and the Company covering the Executive (including,
but not limited to, any Company severance policy and the Company’s Annual
Incentive Plan). It is intended that this Agreement not duplicate benefits
Executive is entitled to under country “redundancy” laws, the Company’s regular
severance policy, any related policies, or any other contracts, agreements or
arrangements between Executive and the Company.

 

9. Term. This Agreement shall be effective from the date hereof throughout
Executive’s term of employment as an officer of the Company, but shall expire
and be of no effect immediately after the second anniversary of either: (a) a
Change of Control or (b) written notice of intent to terminate this Agreement by
the Company’s Chief Executive Officer, whichever shall occur first. Executive’s
Confidentiality, Non-Solicitation and Non-Competition obligations set forth
herein shall survive the termination or expiration of this Agreement, provided
however, that if Executive has become entitled to any payments pursuant to this
Agreement before such second anniversary which have not been paid by such second
anniversary, such payments shall be made pursuant to the terms of this
Agreement.

 

10. Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

 

  a) “Base Pay” shall mean the greater of two times the annual salary paid to
Executive as of the date of termination or the date of a Change of Control, as
the case may be, notwithstanding any pay reduction that may be related to a
Constructive Termination.

 

2



--------------------------------------------------------------------------------

  b) “Cause” shall mean:

 

  1) Conviction of any felony or failure to contest prosecution of a felony; or

 

  2) Willful misconduct or dishonesty that is harmful to the Company’s business
or reputation; or

 

  3) Serious violation of the Company’s Business Code of Conduct.

 

  c) “Change of Control” shall have the same meaning and definition as set forth
in the 2010 Stock Plan approved by the shareholders, and is incorporated herein
by reference. To the extent any amount payable under this Agreement constitutes
nonqualified deferred compensation, within the meaning of Section 409A and would
result in additional taxes or penalties to Executive under that section, then
the timing of payments will be made as if there were no Change of Control.

 

  d) “Constructive Termination” shall be deemed to have occurred only if:

 

  1) Prior to a Change of Control: Executive’s Base Pay is materially reduced
without Executive’s written consent; or

 

  2) On or within a two-year period after a Change of Control: (A) Executive’s
Base Pay or annual incentive pay opportunity is materially reduced without
Executive’s written consent; (B) Executive is required by the Company to
relocate to a new place of business that is more than fifty miles from
Executive’s place of business prior to the Change of Control (or the Company
mandates a substantial increase in the amount of required business travel); or
(C) there is a material adverse change in Executive’s duties or responsibilities
in comparison to the duties or responsibilities which Executive had prior to the
Change of Control; and

 

  3) The amount, time and form of any payment on account of the constructive
termination must be substantially identical to that which would be paid due to
an actual involuntary termination, to the extent such a right exists; and

 

  4) The Executive is required to notify the Company that one of the
constructive termination triggers described above exists within a period not to
exceed 90 days of the time Executive becomes aware the trigger first existed and
the Company has 30 days from such notice to cure any Constructive Termination.

 

  e) “Separation Incentive Payment” shall equal two times Executive’s Target
Incentive Level in the Company’s annual, Corporate Incentive Plan (CIP)
immediately prior to termination.

 

  f) “Target Incentive Level” shall be the greater of: (i) Executive’s annual
Base Pay multiplied by Executive’s participation rate under the Company’s
Corporate Incentive Plan for the year of termination, or (ii) the payment
Executive would have received under such Plan for the year of termination based
on projected corporate performance for such year as determined by the Committee
in its sole discretion at the time of termination.

 

  g) “Unsatisfactory Performance” shall exist if, prior to a Change in Control,
Executive continuously fails to substantially satisfy performance expectations
as an Executive of the Company, unless within three months after notice has been
provided to Executive by the Company, Executive cures such continued failure to
perform.

 

11.

Unpaid Compensation. Regardless of the reason for Executive’s termination of
employment, in addition to any benefits that may be payable to Executive
hereunder, Executive will be entitled to: (a) base salary earned but unpaid
through Executive’s last date of employment; (b) incentive

 

3



--------------------------------------------------------------------------------

  pay as yet unpaid from the prior years and the year of termination, prorated
for the period of Executive’s actual employment prior to termination, consistent
with applicable plan documents; (c) benefits to which Executive is independently
entitled under the terms of the Company’s salaried employee benefit plans and
(d) vesting of outstanding equity grants (if any) consistent with the applicable
Stock Plan and any grant agreements executed by Executive. The amounts payable
pursuant to clauses (a) and (b) of this paragraph 11 shall be paid within thirty
(30) days of Executive’s termination of employment.

 

12. Outplacement Assistance. The Company will arrange outplacement assistance
for Executive in cases of terminations described in paragraphs 1 or 2 of this
Agreement. Such assistance shall continue for up to one year following
Executive’s termination or until such time as suitable employment is attained,
whichever is sooner. Outplacement costs incurred in this connection will be
borne by the Company, but will not include costs of travel to/from the
outplacement firm or in connection with job interviews, etc. In no event will
the Company pay Executive cash in lieu of outplacement assistance.

 

13. Confidentiality. Consistent with Executive’s preexisting legal and
contractual obligations and in exchange for the consideration provided by the
Company in this Agreement and for Executive’s continued employment and exposure
to confidential information at the Company, Executive agrees to hold in strict
confidence and not to use or disclose to any other person any confidential or
proprietary information of the Company, including, without limitation, trade
secrets, formulas for Company products, production techniques or processes or
methods and apparatus for producing any products of the Company, or other
non-public information relating to the business, research and development,
employees and/or customers of the Company and its subsidiaries and affiliates,
except to the extent required by law, or with the written consent of the
Company. Executive will, immediately on termination, deliver to the Company all
files containing data, correspondence, books, notes, and other written, graphic
or computer records and return any samples or other materials under Executive’s
control relating to the Company or its subsidiaries or affiliates, regardless of
the media in which they are embodied or contained and delete any such
information under Executive’s control.

 

14. Agreement Not To Compete. In exchange for the consideration provided by the
Company in this Agreement as well as Executive’s continued employment and
exposure to confidential information at the Company, Executive agrees not to,
directly or indirectly, for a period of two years following Executive’s
termination of employment, engage or participate in any business that is
involved in research or development activities or in the manufacturing or sale
of any product or service which competes with any of the Company’s products or
services, except with the written consent of the Company. In accordance with
paragraphs 1, 2 and 4 of this Agreement, upon resignation or termination,
Executive agrees to execute a separate Release and Non-Competition Agreement in
a form acceptable to the Company to memorialize this agreement and understands
that the failure to do so will not alter the survival of Executive’s non-compete
obligation but will render Executive ineligible for any severance pay or other
benefits, whether set forth in this Agreement or otherwise.

 

15. Agreement Not To Solicit Employees. In exchange for the consideration
provided by the Company in this Agreement as well as Executive’s continued
employment and exposure to confidential information and employees of the
Company, Executive shall not directly or indirectly solicit, induce, recruit,
hire, or encourage any of the Company’s employees to leave their employment for
a period of two years following Executive’s termination or resignation from
employment.

 

4



--------------------------------------------------------------------------------

16. Agreement Not To Solicit Customers, Business or Suppliers. In exchange for
the consideration provided by the Company in this Agreement as well as
Executive’s continued employment and exposure to confidential information, for a
period of two years following Executive’s termination or resignation from
employment Executive shall not directly or indirectly solicit, divert or take
away, or attempt to solicit, divert or take away, any customers, business or
suppliers of the Company upon whom Executive called, serviced, or solicited, or
with whom Executive became acquainted as a result of Executive’s employment with
the Company.

 

17. No Disparagement. Executive shall not, at any time during or within two
years following Executive’s termination or resignation from employment: (i) make
any public disclosures or publish any articles or books about Company, its
business or any Company officer or employee, or grant an interview to any
representative of the public media, without the prior written consent of the
General Counsel, or (ii) publish any statement or make any disclosure about the
Company, its business or any Company officer or employee that is disparaging,
derogatory or otherwise casts a bad light on Company, its business or any
Company officer or employee. The Company will likewise refrain from disparaging
Executive.

 

18. Employment Relationship. This Agreement reflects the circumstances under
which Executive may become entitled to certain severance pay and benefits, and
does not alter the employment relationship. Executive may elect to terminate the
employment relationship with the Company, with or without cause or notice, and
the Company may do the same.

 

19. Mutual Release and Indemnity. In the event of Executive’s termination under
circumstances described in paragraphs 1 or 2 of this Agreement, the Company
agrees to release and discharge Executive from any claim it may then or
thereafter have against Executive with respect to employment with the Company
(other than with regard to Executive’s obligations under this Agreement), and
agrees to indemnify Executive in accordance with its then current policies or
practices for active employees for any claims made against Executive by third
parties arising out of the proper performance of Executive’s duties as an
employee of the Company. In exchange for the consideration provided by the
Company in this Agreement, together with the Company’s release and indemnity,
Executive agrees to release and discharge the Company, and its subsidiaries,
affiliates, officers, directors, employees and agents (the “Released Persons”)
from any claim that Executive may then or thereafter have against the Company or
such Released Persons (excluding any claim for the compensation, benefits and
privileges described herein) arising out of or in connection with Executive’s
employment or termination of employment by the Company or any of its
subsidiaries or affiliates. Executive agrees to execute a separate Release and
Non-Competition Agreement in a form acceptable to the Company to memorialize
this agreement and understands that the failure to do so will render Executive
ineligible for any severance pay or benefits, whether set forth in this
Agreement or otherwise. Executive will be given twenty-one (21) days to execute
the separate Release and Non-Competition Agreement, and a seven (7) day
revocation period. In the event the combined consideration and revocation
periods extend beyond the end of a calendar year, payments to executive will not
commence until the following year, regardless of how quickly Executive might
execute and return said Release and Non-Competition Agreement.

 

20. Adequacy. Executive acknowledges and agrees that the restrictions contained
in this Agreement are necessary to protect the legitimate interests of the
Company, and impose no undue hardship on Executive and Executive further
acknowledges and agrees the compensation provided hereunder as being adequate.
Executive acknowledges and agrees that a breach or threatened breach of any of
the provisions of this Agreement will result in irreparable injury to the
Company and that remedies at law are inadequate, and the Company may seek the
issuance of a restraining order, preliminary restraining order or injunction
which arises or results from, or relates to, directly or indirectly, any
violation of this Agreement. Additionally, the Company may proceed at law to
obtain such other relief as may be available.

 

5



--------------------------------------------------------------------------------

21. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provision or term, or the remaining provisions or terms of this Agreement. The
parties recognize it is also to their mutual benefit to make certain conforming
legal changes, such as those required by Section 409(a) of the Internal Revenue
Code, in accordance with paragraph 22 of this Agreement.

 

22. Modification and Waiver of Breach. No waiver or modification of this
Agreement shall be binding unless it is in writing, signed by the parties
hereto. No waiver of a breach hereof shall be deemed to constitute a waiver of a
further breach, whether of a similar or dissimilar nature.

 

23. Assignment. This Agreement shall be binding upon and inure to the benefit of
any successors of the Company. As used herein, “successors” shall include any
person, firm, corporation or other business entity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the assets
or business of the Company. Executive’s agrees that Company may assign or
transfer its rights hereunder pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law. No
rights or obligations of the Executive under this Agreement may be assigned or
transferred by the Executive, without the Company’s prior written consent, other
than Executive’s rights to compensation and benefits, which may be transferred
only by will or operation of law; provided, however that the Executive shall be
entitled, to the extent permitted under applicable law or relevant plans, to
select and change a beneficiary or beneficiaries to receive any compensation or
benefit hereunder following Executive’s death by giving the Company written
notice thereof. In the event of the Executive’s death or a judicial
determination of Executive’s incompetence, references in this Agreement to the
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary or beneficiaries, estate or other legal representative.

 

24. Notice. Any written notice to be given hereunder to Executive may be
delivered to Executive personally or shall be deemed to have been given upon
deposit thereof in the U.S. mail, certified mail, postage prepaid, addressed to
Executive at the address as it shall appear on the records of the Company.

 

25. Construction of Agreement. This Agreement is made and entered into in the
State of Ohio and shall be construed under the laws of Ohio.

 

26.

Section 409A. This Agreement is intended to comply with the requirements of
Section 409A, and shall be interpreted and construed consistently with such
intent. Each payment hereunder shall be considered a separate payment, and
payments to Executive under this agreement are made pursuant to a “Separation
from Service” as defined under Section 409A. The payments to Executive pursuant
to this Agreement are intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury Regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury Regulation §1.409A-1(b)(4). In the event the terms of this Agreement
would subject Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and Executive shall

 

6



--------------------------------------------------------------------------------

  cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any amounts
payable under this Agreement.

 

27. Entire Agreement. This Agreement, consisting of 27 numbered paragraphs and
seven pages, constitutes the entire understanding between the parties with
respect to Executive’s severance pay, benefits and privileges in the event of a
termination of Executive’s employment with the Company, superseding all
negotiations, prior discussions and agreements, written or oral, concerning said
severance arrangements. This Agreement may not be amended except in writing by
the parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OWENS CORNING, /s/ Michael H. Thaman Michael H. Thaman Chairman of the Board and
Chief Executive Officer Agreed to and accepted:

 

«FirstName» «MI» «LastName» Date:                     

 

7